1    Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
2    4742 N 24 th St. Ste. 300
     Phoenix, AZ 85016
3    Phone: 602-598-5075
     Fax: 866-241-4176
4    Email: tom@phoenixfreshstartbankruptcy.com
5

6                            UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF ARIZONA
7
                                                   )    Chapter: 13
8    In re:                                        )    Case No. 2-19-bk-09299-BKM
       DENEKA M. LECHUGA,                          )
9                                                  )    MOTION FOR EXTENSION OF TIME TO
                                      Debtor       )    RESPOND TO TRUSTEE’S
10                                                 )    RECOMMENDATION
11
             The Debtor, by and through undersigned counsel, requests an additional 14 days to
12
     comply with the Trustee’s Recommendation. Debtor has signed off on a proposed stipulated
13   order addressing all concerns raised in the Trustee’s recommendation but needs additional time
14   to satisfy an objection raised by the Arizona Department of Revenue regarding an unfiled 2009
     tax return.
15

16           WHEREFORE it is requested that the Debtor be given an additional 14 days to comply

17   with the Trustee’s Recommendation.

18           DATED this 2nd day of December, 2019
19

20
                                                        Respectfully submitted:
21
                                                        /s/ Tom McAvity       ______
22                                                      Tom McAvity, 034403
                                                        Phoenix Fresh Start Bankruptcy
23                                                      4742 N 24th St. Ste. 300
                                                        Phoenix, AZ 85016
24                                                      Phone: 602-598-5075
25




     Case 2:19-bk-09299-BKM        Doc 32 Filed 12/02/19 Entered 12/02/19 20:14:45               Desc
                                    Main Document    Page 1 of 2
                                       CERTIFICATE OF SERVICE
1
     This is to certify that the foregoing was submitted on December 2, 2019 in the United
2
     States Bankruptcy Court for filing and transmittal of notice of electronic filing to the United
3    States Trustee, the Chapter 13 Trustee and the ECF registrants appearing in this case.
     By:
4
     /s/Tom McAvity
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 2:19-bk-09299-BKM         Doc 32 Filed 12/02/19 Entered 12/02/19 20:14:45                    Desc
                                     Main Document    Page 2 of 2
